DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 4/08/2020. It is noted, however, that applicant has not filed a certified copy of the Chinese application (CN202010267652.7) as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the Tx filter, the Rx filter, and the reflective mirror" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Each of the limitations can be found in claim 4, therefore, for the purpose of examination claim 9 will be interpreted as depending upon claim 4.
Claim 10 is rejected inasmuch as it depends from claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (CN 110058362 A), Machine translation in English provided by examiner.
Regarding claim 1, Yu teaches a glass body of pentagon shape (paragraph 0048), when viewed from a top thereof having five side surfaces including an upper side surface (II, figure 3), a left side (I, figure 3) and a right side surface (III, figure 3) next to the upper side surface, a lower side surface (the bottom surface, figure 3) next to the left side surface, and a 5th side surface (IV, figure 3) next to and between the lower side surface and the right side surface;
Wherein the glass body is adapted to, upon incident of a first optical signal at the left side surface, cause the first optical signal to propagate directly toward and exit the glass body subsequently at the right side surface (paragraph 0051), and upon incident of a second optical signal at the right side surface, cause the second optical signal to propagate toward the left side surface, to reflect back at the left side surface to propagate toward the 5th side surface; to reflect back at the 5th side surface to propagate toward the upper side surface, and to exit the glass body subsequently at the upper side surface (paragraph 0050).
Regarding claim 2, Yu teaches a transmit filter (10, figure 4) being attached to the left side surface of the glass body, wherein the Tx filter enables the first optical signal of a first wavelength (the wavelength of 2, figure 4) to pass through the Tx filter and enter the glass body.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (CN 110058362 A), Machine translation in English provided by examiner, in view of Chang et al. (US 9,229,167 B2).
Regarding claim 18, Yu teaches a glass body of a pentagon shape (figure 3) having five side surfaces including an upper side surface (II, figure 3) a left side (I, figure 3) and a right side surface (III, figure 3) next to the upper side surface, a lower side surface (see lower side of prism in figure 3) next to the left side surface, and a 5th side surface (IV, figure 3) next to and between the lower side surface and the right side surface.
Yu does not teach a substrate thereupon the glass body situates and is attached, wherein the substrate includes a sidewall perimeter that when viewed from a top thereof encompasses the glass body.
Chang teaches a substrate (housing 301, figure 5) thereupon the optical element situates and is attached, wherein the substrate includes a sidewall perimeter that, when viewed from a top thereof 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the optical element of Yu to use the substrate of Chang in order to make the housing easier to manufacture.
Allowable Subject Matter
Claims 3-8, 11-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, Prior art does not teach the proximity of the wavelengths for the Tx filter.
Claims 4 and 11-14 contain allowable subject matter at least inasmuch as they depend from claim 3.
Regarding claims 5 and 19, prior art does not teach the angle of the upper sidewall relative to the upper side surface of the glass body.
Claims 6-8 contain allowable subject matter at least inasmuch as they depend from claim 5.
Claim 20 contains allowable subject matter at least inasmuch as it depends from claim 19.
Regarding claim 15, closest prior art does not teach a receive filter on the exit surface of the prism for allowing the second signal to pass through.
  Claims 16 and 17 are allowable at least inasmuch as they depend from claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882
2/10/2022